DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Allowable Subject Matter
3.	Claims 1-20 are deemed allowable for the following reasons.  Per independent claims 1 and 15, the prior art of record is silent on a device comprising, in particular, the following feature: a digital circuit coupled to the output of the ADC, the digital circuit stores correction parameters for correcting a converted battery voltage value from the ADC, the correction parameters including common mode voltage correction parameters, temperature correction parameters, and strain correction parameters associated with the first and second strain sensors.  Per independent claim 9, the prior art of record is silent on the steps of correcting a converted battery voltage value to a common mode corrected value, correcting the common mode corrected value to a temperature corrected value, and correcting the temperature corrected value to provide a corrected battery voltage value based on a first converted strain value associated with a first strain sensor of the voltage reference circuit, a second converted strain value associated with a second strain sensor of the voltage reference circuit, strain correction parameters, and a strain correction equation.

Pertinent Prior Art
4.	Lacy - US 6,313,750
	This document teaches a system for measuring cell voltages of a fuel cell stack wherein a routine is performed to adjust cell voltage measurements to compensate for the effects of common mode voltages (Fig. 7).  However, this document is silent on a temperature sensor and first and second strain sensors wherein a corrected battery voltage is determined based on a temperature value and first and second strain values, as described by independent on claims 1, 9, and 15 of the present application.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852